On Application for Rehearing.
PER CURIAM.
In connection with application for rehearing we think we should discuss the asserted question of the statute of limitations.
For the reasons indicated by the facts and contentions of plaintiff as stated in the opinion, which contentions were supported by the trial court findings, we are of the opinion now, as we were in adopting the opinion, that this is not an action for recovery of real estate, barred in 15 years (12 O. S. 1941 §93, subd. 4), but is an action for relief on the ground of fraud, maintainable for two years after discovery of the fraud. (12 O. S. 1941 §95, subd. 3.) See Warner v. Coleman, 107 Okla. 292, 231 P. 1053; Tomlin v. Roberts, 126 Okla. 165, 258 P. 1041; and Mansfield v. King, 160 Okla. 243, 16 P. 2d 87.
The opinion discloses the time that elapsed before plaintiff first discovered the conveyance or learned of any claims based thereon, and that this action was commenced within two or three months of such discovery. See American National Bank of Enid v. Crews, 191 Okla. 53, 126 P.2d 733.
The opinion also discloses the facts as to the confidential relationship and lack of claims under the instrument which justify plaintiff’s exemption from the constructive notice rule as to public records. See Kauffman v. McLaughlin, 189 Okla. 194, 114 P.2d 929.
Rehearing denied.
HURST, C.J., DAVISON, V.C.J., and RILEY, BAYLESS, WELCH, CORN, GIBSON, and LUTTRELL, JJ., concur.